 

EXHIBIT 10.1
EXECUTION COPY


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT dated as of December 22, 2010 (“Commencement Date”)
between LINDA LORE, residing at _________________ (“Executive”), and FREDERICK’S
OF HOLLYWOOD GROUP INC., a New York corporation having its principal office at
1115 Broadway, New York, New York 10010 (“Company”).


WHEREAS, the Company and Executive entered into an agreement dated as of January
29, 2008 governing the terms and conditions of Executive’s employment by the
Company for a term that ended on August 1, 2010 (“Prior Agreement”); and


WHEREAS, the Company desires to continue the employment of Executive and
Executive desires to continue her employment with the Company, pursuant to the
terms and conditions herein set forth.


IT IS AGREED:
 
1.           Employment, Duties and Acceptance.
 
1.1.        Prior Agreement.  The Prior Agreement is hereby superseded in its
entirety by the terms, conditions and agreements set forth in this Agreement.
 
1.2.        General.  During the Term (as defined herein), the Company shall
employ Executive as its President.  All of Executive’s powers and authority in
any capacity shall at all times be subject to the direction and control of the
Company’s Board of Directors (the “Board”) and its Chief Executive
Officer.  Executive shall report directly to the Chief Executive Officer of the
Company.  The Board or the Chief Executive Officer may assign to Executive such
general management and supervisory responsibilities and executive duties for the
Company or any subsidiary of the Company, including serving as a director and/or
officer, as are consistent with Executive’s status as President.
 
1.3.        Full-Time Position.  Executive accepts such employment and agrees to
devote substantially all of her business time, energies and attention to the
performance of her duties hereunder.  Notwithstanding the foregoing, nothing
herein shall be construed as preventing Executive from (A) serving on corporate,
civic or charitable boards or committees consistent with the Company’s conflict
of interest policies and corporate governance guidelines in effect from time to
time, but in no event shall Executive serve on more than two (2) such boards and
committees without Board approval, (B) delivering lectures or fulfilling
speaking engagements or (C) making and supervising her personal investments, so
long as such activities listed in (A) through (C) above do not interfere with
the performance of Executive’s duties hereunder or violate the provisions of
Section 6.4 hereof.
 

 
 

--------------------------------------------------------------------------------

 
 
1.4.        Location.  Executive shall be located in the Los Angeles, CA
metropolitan area.  Executive shall undertake such travel, within or outside the
United States, as is reasonably necessary in the interests of the Company, as
determined in the sole discretion of the Chief Executive Officer of the Company.
 
2.           Term.    The Term will commence on the Commencement Date and shall
continue until July 28, 2012, unless terminated earlier as hereinafter provided
in this Agreement, or unless extended by mutual written agreement of the Company
and Executive.  Unless the Company and Executive have otherwise agreed in
writing, if Executive continues to work for the Company after the expiration of
the Term, Executive’s employment thereafter shall be under the same terms and
conditions provided for in this Agreement, except that Executive’s employment
will be on an “at will” basis and the provisions of Section 4.4 and Section
4.6(d)(i), (ii) and (vi) shall no longer be in effect.
 
3.           Compensation and Benefits.
 
3.1.        Base Salary.  The Company shall pay to Executive a salary (“Base
Salary”) at the annual rate of $400,000, with such increases as may be
recommended by the Chief Executive Officer and approved by the Compensation
Committee of the Board (“Committee”).  Executive’s compensation shall be paid in
equal, periodic installments in accordance with the Company’s normal payroll
procedures.
 
3.2.        Bonuses.
 
(a)           Incentive Bonus.  In addition to Base Salary, for each of the
fiscal years ending July 30, 2011 and July 28, 2012, Executive shall be eligible
to earn a target annual incentive bonus of up to fifty percent (50%) of
Executive’s Base Salary (“Incentive Bonus”), which shall be based on the Company
and Executive achieving goals and objectives established by the Chief Executive
Officer and approved by the Committee for each fiscal year.  Any amounts due
under this Section 3.2 shall be payable to the Executive in accordance with the
terms of an annual bonus plan approved by the Committee.
 
(b)           Discretionary Bonus.  Executive shall be eligible to receive from
time to time, upon the recommendation of the Chief Executive Officer, such
discretionary bonuses as the Committee, at its discretion, deems appropriate.
 
3.3.        Benefits.
 
(a)           Executive shall be eligible to participate in the welfare benefit
plans, practices, policies and programs (including, but not limited to, medical,
dental, short and long-term disability, employee life, group life and accidental
death insurance plans and programs) and all savings and retirement plans in
accordance with the terms and conditions of such plans, policies and programs
maintained by the Company for its senior executives.
 
(b)           Provided that Executive is eligible for life insurance, the
Company will maintain a life insurance policy on the life of Executive which
will provide a death benefit to Executive’s beneficiary in the amount of
$3,000,000 and which will be owned by Executive.  The Company will pay up to
$7,000 per year for the cost of the annual premium and Executive will pay the
balance of the annual premium.  Notwithstanding the foregoing, Executive hereby
acknowledges that the cost of premiums paid by the Company for such life
insurance policy will be considered taxable income for Executive in the year
paid by the Company and will be reported by the Company to the Internal Revenue
Service as taxable income.

 
2

--------------------------------------------------------------------------------

 
 
(c)           The Company will, at its own cost and expense, maintain a
disability insurance policy which will provide a non-taxable benefit of at least
$10,000 per month payable to Executive until Executive attains the age of
64.  Notwithstanding the foregoing, Executive hereby acknowledges that the cost
of premiums paid by the Company for such disability insurance policy will be
considered taxable income for Executive in the year paid by the Company and will
be reported by the Company to the Internal Revenue Service as taxable income.
 
3.4.        Vacation.  Executive shall be entitled to four (4) weeks of paid
vacation during each calendar year and to a reasonable number of other days off
for religious and personal reasons in accordance with the Company’s policies and
procedures applicable to senior executives of the Company.  Notwithstanding
anything to the contrary provided herein, the amount accrued for vacation time
not taken in any calendar year shall be limited to a maximum of six (6) weeks.
 
3.5.        Expenses.  The Company will pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by her in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures.
 
4.           Termination.
 
4.1.    Death.  If Executive dies during the term of this Agreement, Executive’s
employment hereunder shall terminate and the Company shall pay to Executive’s
estate the amount set forth in Section 4.6(a).
 
4.2.    Disability.  The Company, by written notice to Executive, may terminate
Executive’s employment hereunder if Executive shall fail because of illness or
incapacity to render services of the character contemplated by this Agreement
for one hundred and eighty (180) consecutive calendar days in any consecutive
twelve calendar month period.  Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(b).

 
3

--------------------------------------------------------------------------------

 
 
4.3.    By Company for “Cause”.  The Company, by written notice to Executive,
may terminate Executive’s employment hereunder for “Cause.”  As used herein,
“Cause” shall mean: (a) the refusal, or failure resulting from the lack of good
faith efforts, by Executive to carry out specific directions of the Board or the
Chief Executive Officer which are of a material nature and consistent with her
then current status with the Company, or the refusal, or failure resulting from
the lack of good faith efforts, by Executive to perform a material part of
Executive’s duties hereunder; (b) the commission by Executive of a material
breach of any of the provisions of this Agreement; (c) fraud or dishonest action
by Executive in her relations with the Company or any of its subsidiaries or
affiliates, or with any customer or business contact of the Company or any of
its subsidiaries or affiliates (“dishonest” for these purposes shall mean
Executive knowingly making a material misstatement or omission, or knowingly
committing a material improper act, for her personal benefit); or (d) the
conviction of Executive of any crime involving an act of moral
turpitude.  Notwithstanding the foregoing, no “Cause” for termination shall be
deemed to exist with respect to Executive’s acts described in clauses (a) or (b)
above, unless the Company shall have given written notice to Executive
specifying the “Cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Executive shall not have cured or eliminated
the problem or thing giving rise to such “Cause;” provided, however, that a
repeated breach after notice and cure of any provision of clauses (a) or (b)
above involving the same or substantially similar actions or conduct, shall be
grounds for termination for “Cause” without any additional notice from the
Company.  Upon such termination, the Company shall pay to executive the amount
set forth in Section 4.6(c).
 
4.4.    By Employee for “Good Reason”.  The Executive, by written notice to the
Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists.  For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior express
written consent:  (a) a substantial and material breach of this Agreement by the
Company; (b) a failure by the Company to make any payment to Executive when due,
unless the payment is not material and is being contested by the Company, in
good faith; or (c) a material and adverse change in Executive’s compensation and
benefits described in Section 3 of this Agreement with which Executive
disagrees.  Notwithstanding the foregoing, “Good Reason” shall not be deemed to
exist with respect to the Company’s acts described in clauses (a), (b) or (c)
above, unless the Executive shall have given written notice to the Company
specifying the Good Reason with reasonable particularity and, within thirty (30)
calendar days after such notice, the Company shall not have cured or eliminated
the problem or thing giving rise to such Good Reason; provided, however, that a
repeated breach after notice and cure of any provision of clauses (a), (b) or
(c) above involving the same or substantially similar actions or conduct, shall
be grounds for termination for Good Reason without any additional notice from
the Executive.  Upon such termination, the Company shall pay to Executive the
amount set forth in Section 4.6(d).
 
4.5.    By Company Without “Cause”.  The Company may terminate Executive’s
employment hereunder without “Cause”.  Upon such termination, the Company shall
pay to Executive the amount set forth in Section 4.6(d).
 
4.6.    Compensation Upon Termination.
 
(a)           Payment Upon Death.  In the event that Executive’s employment is
terminated pursuant to Section 4.1, the Company shall no longer be under any
obligation to Executive or her legal representatives pursuant to this Agreement
except for (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination, (ii) any Incentive Bonus which would have
become payable under Section 3.2 for the year in which the employment was
terminated, prorated by multiplying the full amount of the Incentive Bonus by a
fraction, the numerator of which is the number of “full calendar months” worked
by Executive during the year of termination and the denominator of which is 12
(a “full calendar month” is a month in which the Executive worked at least two
weeks), which Incentive Bonus will be calculated and paid after the Company’s
fiscal year end and in accordance with the Company’s customary procedures
(“Pro-Rated Bonus”), (iii) all earned and previously approved but unpaid
Incentive Bonuses and other discretionary bonuses for any year prior to the year
of termination, (iv) all valid expense reimbursements and (v) all accrued but
unused vacation pay.

 
4

--------------------------------------------------------------------------------

 
 
(b)           Payment Upon Disability.  In the event that Executive’s employment
is terminated pursuant to Section 4.2, the Company shall no longer be under any
obligation to Executive or her legal representatives pursuant to this Agreement
except for (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination, (ii) any Pro-Rated Bonus which would have
become payable under Section 3.2 for the year in which the employment was
terminated, which Pro-Rated Bonus will be calculated and paid after the
Company’s fiscal year end and in accordance with the Company’s customary
procedures, (iii) all earned and previously approved but unpaid Incentive
Bonuses and other discretionary bonuses for any year prior to the year of
termination, (iv) all valid expense reimbursements; and (v) all accrued but
unused vacation pay.
 
(c)           Payment Upon Termination by the Company For “Cause”.  If the
Company terminates Executive’s employment hereunder pursuant to Section 4.3, the
Company shall have no further obligations to the Executive hereunder, except the
Company shall pay to Executive the Base Salary, all valid expense reimbursements
and all unused vacation pay required by law through the date of termination.
 
(d)           Payment Upon Termination by Company Without Cause, by Executive
for “Good Reason” or Following Expiration of Term.  In the event that
Executive’s employment is terminated pursuant to Section 4.4 or 4.5, or if the
Company does not continue Executive’s employment at the end of the Term and
thereafter upon terms substantially similar to the terms of this Agreement
(excluding the commitment to offer employment for a specified term), the Company
shall have no further obligations to Executive hereunder except for: (i) the
Base Salary due Executive pursuant to Section 3.1 hereof through the end of the
Term; (ii) any Pro-Rated Bonus which would have become payable under Section 3.2
for the year in which the employment was terminated, which Pro-Rated Bonus will
be calculated and paid after the Company’s fiscal year end and in accordance
with the Company’s customary procedures; (iii) all earned and previously
approved but unpaid Incentive Bonuses and other discretionary bonuses; (iv) all
valid expense reimbursements; (v) all accrued but unused vacation pay; (vi) the
benefits set forth in Section 3.3 through the end of the Term; (vii) the sum of
$250,000.00; and (viii) medical coverage at the Company’s expense for one year
commencing on either (a) the last day of the Term if Executive’s employment is
terminated during the Term or (b) the date of termination if Executive’s
employment is terminated at any time after the end of the Term; provided,
however, that Executive’s medical coverage shall terminate upon the Executive
becoming covered under a similar program by reason of employment elsewhere.  The
provisions of Section 4.6(d)(iii), (iv), (v), (vii) and (viii) shall survive
termination of this Agreement, as applicable.  In order and to the extent
necessary to comply with Internal Revenue Code Section 409A (“Section 409A”),
all cash amounts due under this paragraph 4.6(d) shall be payable to Executive
in a lump-sum cash payment on the six-month anniversary of the date of
Executive’s termination of employment.

 
5

--------------------------------------------------------------------------------

 
 
4.7.        Resignation as Director Upon Termination of Employment.  If
Executive’s employment hereunder is terminated for any reason, then Executive
shall, at the Company’s request, resign as a director of the Company and all of
its subsidiaries, effective upon the occurrence of such termination.
 
5.           Executive Indemnity.  The Company agrees to indemnify Executive and
hold Executive harmless against all costs, expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities (other than settlements
to which the Company does not consent, which consent shall not be unreasonably
withheld) (collectively, “Losses”) reasonably incurred by Executive in
connection with any claim, action, proceeding or investigation brought against
or involving Executive with respect to, arising out of or in any way relating to
Executive’s employment with the Company or Executive’s service as a director of
the Company; provided, however, that the Company shall not be required to
indemnify Executive for Losses incurred as a result of Executive’s intentional
misconduct or gross negligence (other than matters where Executive acted in good
faith and in a manner he reasonably believed to be in and not opposed to the
Company’s best interests).  Executive shall promptly notify the Company of any
claim, action, proceeding or investigation under this paragraph and the Company
shall be entitled to participate in the defense of any such claim, action,
proceeding or investigation and, if it so chooses, to assume the defense with
counsel selected by the Company; provided that Executive shall have the right to
employ counsel to represent her (at the Company’s expense) if Company counsel
would have a “conflict of interest” in representing both the Company and
Executive.  The Company shall not settle or compromise any claim, action,
proceeding or investigation without Executive’s consent, which consent shall not
be unreasonably withheld; provided, however, that such consent shall not be
required if the settlement entails only the payment of money and the Company
fully indemnifies Executive in connection therewith.  The Company further agrees
to advance any and all expenses (including, without limitation, the fees and
expenses of counsel) reasonably incurred by the Executive in connection with any
such claim, action, proceeding or investigation, provided Executive first enters
into an appropriate agreement for repayment of such advances if indemnification
is found not to have been available.
 
6.           Protection of Confidential Information; Non-Solicitation.
 
6.1.        Acknowledgement.  Executive acknowledges that:
 
(a)           As a result of her employment with the Company, Executive has
obtained and will obtain secret and confidential information concerning the
business of the Company and its subsidiaries and affiliates (referred to
collectively in this Section 6 as the “Company”), including, without limitation,
financial information, designs and other proprietary rights, trade secrets and
“know-how,” customers and sources (“Confidential Information”).
 
(b)           The Company will suffer substantial damage which will be difficult
to compute if, during the period of her employment with the Company or
thereafter, Executive should divulge Confidential Information.
 
(c)           The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Company.

 
6

--------------------------------------------------------------------------------

 
 
6.2.        Confidentiality.  Executive agrees that he will not at any time,
either during the Term or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by her as a result of her
employment with, or prior retention by, the Company, except: (i) in the course
of performing her duties hereunder; (ii) with the Company’s express written
consent; (iii) to the extent that any such information is in the public domain
other than as a result of Executive’s breach of any of her obligations
hereunder; or (iv) where required to be disclosed by court order, subpoena or
other government process.  If Executive shall be required to make disclosure
pursuant to the provisions of clause (iv) of the preceding sentence, Executive
promptly, but in no event more than two (2) business days after learning of such
subpoena, court order, or other government process, shall notify, by personal
delivery or by electronic means, confirmed by mail, the Company and, at the
Company’s expense, Executive shall:  (a) take all reasonably necessary and
lawful steps required by the Company to defend against the enforcement of such
subpoena, court order or other government process and (b) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating
to the enforcement thereof.
 
6.3.        Documents.  Upon termination of employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which Executive may then possess or have under Executive’s control;
provided, however, that Executive shall be entitled to retain copies of such
documents reasonably necessary to document Executive’s financial relationship
(both past and future) with the Company.
 
6.4.        Non-Solicitation.  During the period commencing on the date hereof
and ending on the date which is one year after the date upon which Executive’s
employment hereunder is terminated, Executive, without the prior written
permission of the Company, shall not, anywhere in the world, (i) employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company at any time within 180 days
prior to the termination of Executive’s employment; or (ii) solicit, interfere
with, or endeavor to entice away from the Company, for the benefit of any
person, firm or corporation engaged in any business which is directly or
indirectly in competition with the Company, any of its customers or other
persons with whom the Company has a contractual relationship.
 
6.5.        Injunctive Relief.  If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Sections 6.2, 6.3 or 6.4, the
Company shall have the right and remedy to seek to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed by Executive that the services being rendered
hereunder to the Company are of a special, unique and extraordinary character
and that any such breach or threatened breach will cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company.  The rights and remedies enumerated in this Section 6.5 shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or equity.  In connection with any legal action or proceeding
arising out of or relating to this Agreement, the prevailing party in such
action or proceeding shall be entitled to be reimbursed by the other party for
the reasonable attorneys’ fees and costs incurred by the prevailing party.

 
7

--------------------------------------------------------------------------------

 
 
6.6.        Modification.  If any provision of this Section 6 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.
 
6.7.        Survival.  The provisions of this Section 6 shall survive the
termination of this Agreement for any reason, except in the event Executive is
terminated by the Company without “Cause”, or if Executive terminates this
Agreement with “Good Reason,” in either of which events, Section 6.4 shall be
null and void and of no further force or effect.
 
7.           Miscellaneous Provisions.
 
7.1.        Notices.  All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at her or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 7.1.  All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.


If to Executive:
Ms. Linda LoRe
_____________
_____________


If to the Company:
Frederick’s of Hollywood Group Inc.
1115 Broadway
New York, New York 10010
Attn:  General Counsel


With a copy in either case to:
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn: David Alan Miller, Esq.
Fax No.: (212) 818-8881
 
7.2.        Entire Agreement; Waiver.  This Agreement sets forth the entire
agreement of the parties relating to the employment of Executive and is intended
to supersede all prior negotiations, understandings and agreements.  No
provisions of this Agreement may be waived or changed except by a writing by the
party against whom such waiver or change is sought to be enforced.  The failure
of any party to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce such provision.

 
8

--------------------------------------------------------------------------------

 
 
7.3.        Governing Law.  All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.
 
7.4.        Binding Effect; Nonassignability.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company.  This
Agreement shall not be assignable by Executive, but shall inure to the benefit
of and be binding upon Executive’s heirs and legal representatives.
 
7.5.        Severability.  Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.
 
7.6.        Section 409A.  This Agreement is intended to comply with the
provisions of Section 409A.  To the extent that any payments and/or benefits
provided hereunder are not considered compliant with Section 409A, the parties
agree that the Company shall take all actions necessary to make such payments
and/or benefits become compliant.

 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
/s/ Linda LoRe
 
LINDA LORE
     
FREDERICK’S OF HOLLYWOOD GROUP INC.
       
By: 
/s/ Thomas J. Lynch
   
Thomas J. Lynch
   
Chief Executive Officer

 
 
10

--------------------------------------------------------------------------------

 